Case: 14-12421   Date Filed: 01/27/2015   Page: 1 of 4


                                                        [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 14-12421
                        Non-Argument Calendar
                      ________________________

                  D.C. Docket No. 2:13-cr-14055-JEM-1



UNITED STATES OF AMERICA,

                                                              Plaintiff-Appellee,

                                 versus

JULIO CEASER LUNA,

                                                         Defendant-Appellant.

                      ________________________

               Appeal from the United States District Court
                   for the Southern District of Florida
                     ________________________

                            (January 27, 2015)

Before WILSON, MARTIN and ANDERSON, Circuit Judges.

PER CURIAM:
              Case: 14-12421     Date Filed: 01/27/2015    Page: 2 of 4


      Luna pled guilty to one count of conspiracy to manufacture and distribute

methamphetamine in violation of 21 U.S.C. §§ 841(a)(1) and 846 and five counts

of possession with intent to distribute various amounts of methamphetamine in

violation of 21 U.S.C. § 841(a)(1). On appeal, Luna argues that his sentence was

substantively unreasonable because the district court did not properly weigh the

factors listed in 18 U.S.C. § 3553(a). He contends that the court improperly denied

his motion for a downward variance in light of his history of mental health

problems, substance abuse issues, and troubled upbringing. Luna also argues that

the court placed undue emphasis on the need to deter future criminal activity.

      We review the substantive reasonableness of a sentence for abuse of

discretion. Gall v. United States, 552 U.S. 38, 41, 128 S. Ct. 586, 591 (2007). In

reviewing such reasonableness, we consider the totality of the circumstances. Id.

at 51, 128 S. Ct. at 597. The party challenging the sentence bears the burden of

establishing that the sentence is substantively unreasonable in light of the record

and the § 3553(a) factors. United States v. Rodriguez, 628 F.3d 1258, 1264 (11th

Cir. 2010).

      When imposing a sentence, a court must consider a variety of factors,

including: the nature and circumstances of the offense, the history and

characteristics of the defendant, the need for the sentence to reflect the seriousness

of the offense, the need to deter criminal conduct and protect the public, the kinds


                                          2
               Case: 14-12421     Date Filed: 01/27/2015    Page: 3 of 4


of sentences available, and the advisory guideline range for a sentence. 18 U.S.C.

§ 3553(a). The weight given to each of the § 3553(a) factors is subject to review,

but we will vacate the sentence only if we are “left with the definite and firm

conviction that the district court committed a clear error of judgment in weighing

the § 3553(a) factors.” United States v. Pugh, 515 F.3d 1179, 1191 (11th Cir.

2008) (internal quotation marks omitted). “Generally, the weight accorded to any

of those factors is committed to the sound discretion of the district court, and this

Court will not substitute its judgment in weighing the relevant factors.” United

States v. Dougherty, 754 F.3d 1353, 1361 (11th Cir. 2014). The substantive

reasonableness of a sentence is indicated where the sentence is well below the

statutory maximum penalty. See United States v. Gonzales, 550 F.3d 1319, 1324

(11th Cir. 2008) (per curiam) (holding that the sentence was reasonable in part

because it was well below the statutory maximum).

      Luna’s total sentence of 270 months, which included a departure for

substantial assistance under U.S.S.G. § 5K1.1, is substantively reasonable. Luna

fails to carry his burden of showing that the district court abused its discretion in its

consideration of the § 3553(a) factors. The district court clearly stated that it had

considered the arguments of the parties, the presentence report, which discussed

Luna’s mental health problems, and all of the § 3553(a) factors, including the

characteristics of the defendant, in reaching its decision. The court coherently


                                           3
              Case: 14-12421     Date Filed: 01/27/2015   Page: 4 of 4


articulated the reasoning behind its decision and did not rely too heavily on the

need to deter Luna from future criminal conduct. Finally, Luna’s sentence was

imposed well below the statutory maximum—and even the low end of the

guideline range. See Gonzales, 550 F.3d at 1324. Accordingly, we affirm the

sentence as reasonable.

      AFFIRMED.




                                          4